Citation Nr: 0933229	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1942 to 
October 1945, including service in the 
European/African/Middle Eastern Theater during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction was thereafter transferred 
to the St. Petersburg, Florida, Regional Office.

In May 2008 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.

In June 2008 the Board remanded the matter for additional 
development, including provision to the Veteran of a 
Compensation and Pension (C&P) examination.  The report of 
that examination, which was duly conducted in December 2008, 
has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained a back injury and was treated for 
back pain during service, and has provided credible lay 
evidence of symptomatology since service.

2.  The weight of the evidence, including medical opinion 
evidence, is in favor of the Veteran's claim.


CONCLUSION OF LAW

A chronic lumbar spine disability was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a back condition.  
During his May 2008 Travel Board hearing he testified that he 
injured his back while in-service in 1943 and again in 1944, 
and described the care he received in service.  He also 
testified that he received treatment for his back problem 
from VA in early 1946, and relates a long history of 
treatment (including surgery circa 1971) for back pain.  For 
the reasons that follow the Board finds that service 
connection for a lumbar spine disability is warranted.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service treatment records (STRs) dated in April 1943 note the 
Veteran's complaints of "backache."  In addition, the 
October 1945 Report of Separation Examination contains the 
following remarks:

Strained back lifting generator on plane 
Russia: Aug 44 No hosp: treats

In an affidavit dated in July 2008 a military buddy swore 
that the Veteran complained to him during their mutual World 
War II service in England of back pain on more than one 
occasion.  

The Board finds that the above evidence constitutes probative 
evidence of in-service incurrence of a back injury.  The 
evidence, including C&P examinations done in August 2002 and 
December 2008 and correspondence from private treating 
physicians, also confirms that the Veteran has a current back 
disorder.  

A C&P examination done in August 2002 yielded a diagnosis of 
"diffuse idiopathic skeletal hyperostosis (DISH syndrome)."  
X-rays taken pursuant to a December 2008 C&P examination 
found multifocal degenerative changes at L3-L4, L4-L5, and 
L5-S1 regions, and noted an intravertebral fusion at L2-L3.  
Diagnosis was "diffuse idiopathic skeletal hyperostosis 
(DISH syndrome), lumbar spondylosis."  In a December 2008 
addendum opinion the examiner averred that "current lumbar 
disorder is at least as likely as not caused by or a result 
of the injuries Veteran alleges occurred while in the 
service."  He added that his "clinical expertise and 
experience as an orthopedic surgeon dictate[d] this 
opinion."  However, in a subsequent addendum dated in 
February 2009 he stated as follows:

The difficulty has been that there was 
not any evidence of visits for his low 
back while on active duty and therefore 
the opinion could as easily be that my 
medical opinion is less likely as not 
caused by, or not caused by or a result 
of the alleged injuries and treatment 
the Veteran sustained which dictates to 
be that the opinion is that it is mere 
speculation to choose any of the 3 
alternatives.  [sic].

As noted earlier, STRs do in fact confirm that the Veteran 
sought treatment for back pain during service, so the Board 
is unable to accord the examiner's February 2009 remarks any 
probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  Moreover, in a statement dated in 
July 2004 a private treating physician averred that "it is 
probable to assume that [the Veteran's] chronic degenerative 
condition can be related to injuries he received while in-
service;" and the Board finds this opinion, in conjunction 
with the December 2008 C&P opinion, to be probative evidence 
in favor of the Veteran's claim.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others).  Based on the July 2004 private opinion, 
the December 2008 C&P opinion, the evidence of in-service 
incurrence and symptomatology, and the Veteran's 
uncontroverted account of back pain since service, the Board 
finds that the weight of the evidence is at least in relative 
equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event).  Accordingly, and resolving all doubt in favor of the 
Veteran, service connection for a lumbar spine disability is 
warranted.  Id.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the Veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for a low back disorder is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


